Citation Nr: 0712794	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  02-17 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to special monthly compensation based on loss 
of use of a creative organ as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

3.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for hearing loss.

5.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a skin condition, claimed as secondary to Agent Orange 
exposure.

6.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for residuals of injury to hand, thigh, and leg.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to July 
1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2002 
by Department of Veterans Affairs Regional Office (RO) in 
Louisville, Kentucky.

The issue of whether new and material evidence has been 
received in order to reopen a claim of entitlement to service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

On April 14, 2006, prior to the promulgation of a decision on 
the issues of entitlement to special monthly compensation, 
entitlement to an increased rating for diabetes mellitus, and 
whether new and material evidence has been received in order 
to reopen claims of entitlement to service connection for 
hearing loss, skin condition, and residuals of injury to 
hand, thigh, and leg, VA received notification from the 
veteran via his representative that a withdrawal of such 
appellate issues is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran via his representative has 
withdrawn the issues of entitlement to special monthly 
compensation, entitlement to an increased rating for diabetes 
mellitus, and whether new and material evidence has been 
received in order to reopen claims of entitlement to service 
connection for hearing loss, skin condition, and residuals of 
injury to hand, thigh, and leg and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration for these issues.  Accordingly, the Board does 
not have jurisdiction to review the issues of entitlement to 
special monthly compensation, entitlement to an increased 
rating for diabetes mellitus, and whether new and material 
evidence has been received in order to reopen claims of 
entitlement to service connection for hearing loss, skin 
condition, and residuals of injury to hand, thigh, and leg 
and, therefore, they are dismissed.


ORDER

The issue of entitlement to special monthly compensation 
based on loss of use of a creative organ as secondary to 
service-connected diabetes mellitus is dismissed.

The issue of entitlement to a rating in excess of 20 percent 
for diabetes mellitus is dismissed.

The issue of whether new and material evidence has been 
received in order to reopen a claim of entitlement to service 
connection for hearing loss is dismissed.

The issue of whether new and material evidence has been 
received in order to reopen a claim of entitlement to service 
connection for a skin condition, claimed as secondary to 
Agent Orange exposure, is dismissed.

The issue of whether new and material evidence has been 
received in order to reopen a claim of entitlement to service 
connection for residuals of injury to hand, thigh, and leg is 
dismissed.


REMAND

The Board finds that the issue of whether new and material 
evidence has been received in order to reopen a claim of 
entitlement to service connection for PTSD must be remanded 
in order to afford the veteran his requested hearing.

In this regard, the Board notes that in October 2002 and 
December 2002, the veteran repeatedly requested that he be 
afforded a personal hearing at the RO.  The veteran was 
scheduled for a hearing before an RO hearing officer in 
February 2003.  A November 2003 informal conference report 
reflects that the veteran had revoked representation by his 
current attorney and was thereafter to be scheduled for a 
personal hearing.  As such, he was scheduled for a hearing 
before an RO hearing officer in January 2004.  A March 2004 
informal conference report reflects that the veteran missed 
his schedule hearing for good cause.  Therefore, he was 
scheduled for a personal hearing before an RO hearing officer 
in April 2004.  Prior to his scheduled hearing date, the 
veteran, via his representative, indicated that he wished to 
postpone the hearing in order to allow the necessary 
development to be accomplished.  Such hearing has not been 
rescheduled and there is no indication that the veteran 
withdrew his request for a hearing.  Therefore, a remand is 
necessary in order to afford the veteran his requested 
hearing.

The Board notes that the veteran has stated that he wished to 
be afforded a personal hearing at the RO.  While the RO 
scheduled him for personal hearings before an RO hearing 
officer in February 2003, January 2004, and April 2004, it is 
not clear whether he desires such a hearing before RO 
personnel or whether he desires a hearing before a Veterans 
Law Judge sitting at the RO.  Therefore, the veteran's 
hearing request should also be clarified.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the veteran in order 
to clarify whether he wishes to be 
scheduled for a personal hearing before an 
RO hearing officer or whether he wishes to 
be scheduled for a personal hearing before 
a Veterans Law Judge sitting at the RO.

2.  After receiving a response from the 
veteran, schedule him for the appropriate 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


